Case 3:18-cr-04297-DMS Document 168 Filed 10/06/20 PageID.609 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                Case No. 18CR4297-04-DMS
11                    Plaintiff,              PRELIMINARY ORDER OF
                                              CRIMINAL FORFEITURE
12              v.
13   JASON VINT (4),
14                    Defendant.
15
16       WHEREAS, in the Information and Bill of Particulars
17 in the above-captioned case, the United States sought
18 forfeiture of all right, title and interest in specific
19 properties        of    Defendant      JASON       VINT      (“Defendant”),
20 pursuant          to    Title       21,      United       States         Code,
21 Sections 853 (a)(1),          853(a)(2),      as     properties    used    or
22 intended to be used to facilitate the commission of the
23 violation         of     Title      21,      United       States         Code,
24 Section 841(a)(1), as charged in the Information; and
25       WHEREAS, on or about October 31, 2019, Defendant pled
26 guilty      before     Magistrate    Judge     Mitchell      D.   Dembin    to
27 Count 2 of the Information, which plea included consents
28 to    the     forfeiture      allegations       of     the     Information,
Case 3:18-cr-04297-DMS Document 168 Filed 10/06/20 PageID.610 Page 2 of 5




 1 including forfeiture of the 2000 GMC Savana Box Truck,
 2 license plate number 6M35190, VIN 1GDGG31W2Y1191811; and
 3       WHEREAS, on November 15, 2019 this Court accepted the
 4 guilty plea of Defendant; and
 5       WHEREAS, by virtue of the facts set forth in the
 6 plea agreement,          the   United States        has   established      the
 7 requisite nexus between the forfeited property and the
 8 offense; and
 9       WHEREAS,      by     virtue      of    said    guilty      plea,      the
10 United States is now entitled to possession of the above-
11 referenced property, pursuant to 21 U.S.C. § 853 and Rule
12 32.2(b) of the Federal Rules of Criminal Procedure; and
13       WHEREAS, pursuant to Rule 32.2(b), the United States
14 having requested the authority to take custody of the
15 above-referenced property which was found forfeitable by
16 the Court; and
17       WHEREAS,     the     United     States,    having     submitted       the
18 Order herein to the Defendant through his attorney of
19 record,      to   review,       and     no     objections       having     been
20 received;
21       Accordingly,        IT   IS     HEREBY    ORDERED,    ADJUDGED        AND
22 DECREED:
23       1.    Based upon the guilty plea of the Defendant, the
24 United States is hereby authorized to take custody and
25 control of the 2000 GMC Savana Box Truck, license plate
26 number     6M35190,      VIN   1GDGG31W2Y1191811,         and    all     right,
27 title and interest of Defendant JASON VINT (4) in the
28 vehicle is        hereby forfeited to the United States for
                                   - 2 -              18cr4297
Case 3:18-cr-04297-DMS Document 168 Filed 10/06/20 PageID.611 Page 3 of 5




 1 disposition in accordance with the law, subject to the
 2 provisions of 21 U.S.C. § 853(n).
 3       2.    The aforementioned forfeited asset is to be held
 4 by   the     United States       Marshals       Service      in    its     secure
 5 custody and control.
 6       3.    Pursuant       to     Rule        32.2(b)       and     (c),      the
 7 United States is hereby authorized to begin proceedings
 8 consistent with any statutory requirements pertaining to
 9 ancillary       hearings   and    rights       of   third    parties.        The
10 Court shall conduct ancillary proceedings as the Court
11 deems appropriate only upon the receipt of timely third
12 party petitions filed with the Court and served upon the
13 United     States.      The     Court    may    determine         any   petition
14 without the need for further hearings upon the receipt of
15 the Government’s response to any petition.                    The Court may
16 enter      an   amended       order     without      further        notice     to
17 the parties.
18       4.    Pursuant     to     the   Attorney       General’s          authority
19 under Section 853(n)(1) of Title 21, United States Code,
20 Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
21 Supplemental Rules for Admiralty or Maritime Claims and
22 Asset      Forfeiture    Actions,       the    United   States          forthwith
23 shall publish for thirty (30) consecutive days on the
24 Government’s         forfeiture       website,        www.forfeiture.gov,
25 notice of this Order, notice of the United States’ intent
26 to dispose of the property in such manner as the Attorney
27 General may direct, and notice that any person, other
28 than the Defendant, having or claiming a legal interest
                             - 3 -               18cr4297
Case 3:18-cr-04297-DMS Document 168 Filed 10/06/20 PageID.612 Page 4 of 5




 1 in     the    above-listed        forfeited      property      must          file     a
 2 petition with the Court within thirty (30) days of the
 3 final       publication      of   notice    or   of    receipt          of    actual
 4 notice, whichever is earlier.
 5        5.    This notice shall state that the petition shall
 6 be    for    a   hearing     to   adjudicate      the    validity            of     the
 7 petitioner's alleged interest in the property, shall be
 8 signed by the petitioner under penalty of perjury, and
 9 shall set forth the nature and extent of the petitioner's
10 right, title or interest in the forfeited property and
11 any additional facts supporting the petitioner's claim
12 and the relief sought.
13        6.    The    United    States     shall    also,       to    the       extent
14 practicable, provide direct written notice to any person
15 known to have alleged an interest in the property that is
16 the     subject      of    the     Preliminary        Order        of     Criminal
17 Forfeiture, as a substitute for published notice as to
18 those persons so notified.
19        7.    Upon adjudication of all third-party interests,
20 this    Court      will   enter    an   Amended       Order   of        Forfeiture
21 pursuant to 21 U.S.C. § 853(n) as to the aforementioned
22 asset, in which all interests will be addressed.
23 //
24 //
25 //
26 //
27 //
28 //
                                           - 4 -                            18cr4297
Case 3:18-cr-04297-DMS Document 168 Filed 10/06/20 PageID.613 Page 5 of 5




 1        8.     Pursuant     to    Rule      32.2(b)(4),    this   Order    of
 2 Forfeiture shall be made final as to the Defendant at the
 3 time     of    sentencing       and   is    part   of   the   sentence   and
 4 included in the judgment.
 5
     Dated: October 6, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 5 -                    18cr4297
